Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 23, 2020

                                     No. 04-19-00812-CV

                                        Ken KINSEY,
                                          Appellant

                                              v.

                              AL GLOBAL SERVICES, LLC,
                                      Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI22581
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

        After receiving two extensions totaling forty (40) days, appellee’s brief was due to be
filed March 23, 2020. Appellee has filed an unopposed motion requesting an additional ten-day
extension of time to file appellee’s brief. The unopposed motion is GRANTED. It is ORDERED
that appellee’s brief is due no later than April 2, 2020.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court